IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOSHUA EUGENE                       NOT FINAL UNTIL TIME EXPIRES TO
BRIGHTMAN,                          FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-2903
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 12, 2016.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa J. Ford, Assistant Regional
Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel Region
One, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.